DETAILED ACTION 
The present application, filed on 11/30/2017, has been examined under the AIA  first inventor to file provisions. 


The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 12/16/2021, and the telephone interview from 1/25/2022. 


Receipt of the certified copy of the original application on 11/30/2017 is acknowledged. 


Applicant and Examiner Amendments
Applicant’s representative Kevin Duffy has authorized the below amendments in the interview from 1/25/2022. Per Applicant’s filing from 12/16/2021, and Examiner’s amendments from 1/25/2022, the final status of the claims is as follows: 
1.	(Currently Amended) A contact lens package, comprising:
	a first package layer;
	a second package layer joined to the first package layer at an edge of the first package layer;
	wherein the first package layer and the second package layer collectively define a cavity; 
a contact lens disposed within the cavity; and
	a single [[an]] image or symbol depicted on at least one of the first package layer and the second package layer and 

a [[the]] mobile and comprising a first visual trigger and a second visual trigger that are files [[file]];
	wherein the first visual trigger is identifiable by the mobile device to retrieve and access a first [[the]] executable file, and
wherein the second visual trigger is identifiable by the mobile device to retrieve and access a second executable file.

2.	(Currently Amended) The contact lens package of claim 1, wherein the first executable file or the second executable file comprises code to cause an image about the contact lens to be depicted in a display of the mobile device.

3.	(Currently Amended) The contact lens package of claim 1, wherein the first executable file or the second executable file comprises code to cause a video unrelated to the contact lens to be depicted in a display of the mobile device.

4.	(Currently Amended) The contact lens package of claim 1, wherein the first executable file or the second executable file comprises code to cause an entertainment video to be depicted in a display of the mobile device.

5.	(Currently Amended) The contact lens package of claim 1, wherein the first executable file or the second executable file comprises code to cause a commercial to be depicted in a display of the mobile device.

6.	(Original) The contact lens package of claim 5, wherein the commercial depicts information about products related to the contact lens.

7.	(Currently Amended) The contact lens package of claim 1, wherein the first executable file or the second executable file comprises code to cause an instructional video to be depicted in a display of the mobile device.

8.	(Original) The contact lens package of claim 7, wherein the instructional video contains health information relating to the contact lens.



10.	(Currently Amended) The contact lens package of claim 1, wherein the first executable file or the second executable file contains at least one still image.

11.	(Canceled)

12.	(Currently Amended) The contact lens package of claim 1, wherein the first executable file or the second executable file is specific for a feature of the contact lens.

13.	(Currently Amended) The contact lens package of claim 1, wherein the first executable file or the second executable file is specific for a feature of the contact lens package.

14.	(Currently Amended) The contact lens package of claim 1, wherein the first executable file or the second executable file contains a presentation on retrieving the contact lens from the contact lens package.

15.	(Currently Amended) The contact lens package of claim 1, wherein the first executable file or the second executable file contains a presentation on keeping the contact lens clean.

16.	(Currently Amended) The contact lens package of claim 1, wherein the first executable file or the second executable file contains a presentation on inserting the contact lens into an eye.

17. 	(Currently Amended) The contact lens package of claim 1, wherein the first executable file or the second executable file contains a presentation on contact lens maintenance when the contact lens is in an eye.

18.	(Currently Amended) A contact lens package, comprising:
	a first package layer;
	a second package layer joined to the first package layer at an edge of the first package layer;
	wherein the first package layer and the second package layer collectively define a cavity; 

	a single [[an]] image or symbol depicted on an outer surface of the contact lens package and 
		
a [[the]] mobile device and comprising a first visual trigger a second visual trigger that are files [[file]], 
wherein the first visual trigger is configured to cause first visual trigger is within a field of view of a camera associated with the mobile device, and
wherein the second visual trigger is identifiable by the mobile device to retrieve and access another executable file.

19.	(Currently Amended) A contact lens package, comprising:
	a first package layer;
	a second package layer joined to the first package layer at an edge of the first package layer;
	wherein the first package layer and the second package layer collectively define a cavity; 
a contact lens disposed within the cavity; and
	a single [[an]] image or symbol depicted on an outer surface of the contact lens package and 

a [[the]] mobile device and comprising a first visual trigger and a second visual trigger that are files [[file]],
wherein the first visual trigger is configured to cause first visual trigger is identified within a field of view of a camera associated with the mobile device, and
wherein the second visual trigger is identifiable by the mobile device to retrieve and access another executable file.

20.	(Original) The contact lens package of claim 19, wherein the entertainment presentation comprises an audio component.

21.	(Original) The contact lens package of claim 19, wherein the entertainment presentation comprises a visual component.

22-36. Canceled 

37.	(Currently amended) A system, comprising:
	a library that associates a first visual trigger of an image with a first presentation and a second visual trigger with a second presentation, the first visual trigger and the second visual trigger included within a single [[the]] image or symbol , the image or symbol files [[file]], the first visual trigger being associated with a first executable file accessible the mobile device, the second visual trigger being associated with a second executable file accessible by the mobile device;
	a database containing the first presentation and the second presentation;
	a processor and memory, the memory comprising programmed instructions that cause the processor to:
electronically receive a first message from the mobile device indicating that the mobile device has recognized the first visual trigger in a display of the mobile device;
electronically send the first presentation to the mobile device;
electronically receive a second message from a mobile device indicating that the mobile device has recognized the second visual trigger in the display of the mobile device; and


electronically send the second presentation to the mobile device in response to the second visual trigger.

38.	(Previously Presented) The system of claim 37, wherein the first presentation and the second presentation are part of a fictional series.

39.	(Canceled)

40.	(Canceled)

41.	(Currently amended) A mobile device, comprising:
	a body;
	a display integrated into the body;
	a camera integrated into the body;
	a processor and memory, the memory comprising programmed instructions to cause the processor to:
recognize a single image on a primary contact lens package that is configured to comprise  first visual trigger and a second visual trigger that are both [[be]] usable by the mobile device for accessing [[the]] executable files [[file]]; and
establish an electronic communication mode between the mobile device and a party associated with the first visual trigger based on the recognition of the first visual trigger; and
access another executable file based on the recognition of the second visual trigger.



43-47. Canceled

48.	(Currently amended) The mobile device of claim 41, wherein the first visual trigger and the second visual trigger are [[is]] depicted on packaging of a contact lens


49.	(Currently amended) The mobile device of claim 41, wherein the first visual trigger and the second visual trigger are portions of [[is]] a face of an individual on product packaging.

50.	(Canceled) 

51.	(Original) The mobile device of claim 41, wherein the programmed instructions cause the processor to display an option to establish the electronic communication mode.

52.	(Original) The mobile device of claim 41, wherein the programmed instructions cause the processor to display an option to download data in response to recognizing a second visual trigger.

53.	(Original) The mobile device of claim 52, wherein the programmed instructions cause the processor to store the downloaded data locally.

54.	(Original) The mobile device of claim 52, wherein the programmed instructions cause the processor to remove the downloaded data based on a condition.



56.	(Original) The mobile device of claim 54, wherein the condition is that the downloaded data has been accessed through the mobile device a predetermined number of times.

57.	(Currently amended) The mobile device of claim 41, wherein the programmed instructions cause the processor to display an option to stream data in response to recognizing the [[a]] second visual trigger.

58.	(Original) The mobile device of claim 41, wherein the programmed instructions cause the processor to display at least one icon in response to recognizing the visual trigger.

59.	(Original) The mobile device of claim 41, wherein the programmed instructions establish the electronic communication mode by sending a message to the party.

60.	(Original) The mobile device of claim 59, wherein the message contains information about a user receiving packaging containing a product.

61.	(Original) The mobile device of claim 41, wherein the programmed instructions cause the processor to receive a message from the party.

62.	(Original) The mobile device of claim 41, wherein the programmed instructions cause the processor to generate a user option to compose a message to the party.

63.	(Currently amended) A mobile device, comprising:
	a body;
	a display integrated into the body;
	a camera integrated into the body;
	a processor and memory, the memory comprising programmed instructions to cause the processor to:
recognize a single image or symbol on a primary contact lens package configured comprising a first visual trigger and a second visual trigger that are [[be]] usable by the mobile device for accessing [[the]] executable files [[file]]; 
establish an electronic communication mode between the mobile device and a party associated with the first visual trigger;
display an option to download the executable file in response to recognizing the [[a]] second visual trigger;
download the executable file to the mobile device and access the executable file in response to user input;
store the downloaded executable file locally; and
remove the downloaded executable file based on a condition.

64.	(Currently Amended)	The contact lens package of claim 1, wherein the first visual trigger is identifiable by the mobile device and associateable with multiple executable files so that:
at a first identification of the first visual trigger by the mobile device, a first executable file is retrieved and accessed; and
at a second, subsequent identification of the visual trigger, a third and the second executable file.

65.	(Currently Amended)	The contact lens package of claim 1, wherein the single image or symbol comprises a face of an individual on product packaging.

66.	(Currently Amended)	The contact lens package of claim 65, wherein the first visual trigger visual trigger 



Status of Claims
Claims 1-10, 12-21, 37-38, 41-42, 48-49, 51-66 are now pending and have been examined. Claims 11, 22-36, 39-40, 43-47, 50 have been cancelled. 



Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    



Allowable Subject Matter
Claims 1-10, 12-21, 37-38, 41-42, 48-49, 51-66 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a system with a visual trigger in packaging. 

First, the contact lens package comprises: a first package layer and a second package layer which together define a cavity.

Second, a contact lens is disposed in the cavity. 

Third, an image is depicted on either the first or the second package layer, with the image configured to directly impart information to a user, based on a visual trigger. The visual trigger can be identified by a mobile device as well.  

The invention provides a unique advantage in the area of imparting a higher amount of information, mandatory information, relevant information, as well as non-relevant information on small packages (e.g. a contact lens package). 

The references utilized during the prosecution, which have been made part of the record, are: Wang et al (US 2010/0181332); Bradley et al (US 2013/0193201). 



Wang however, does not disclose: a first image portion configured to impart information to a user; and a second image portion integrated with the first image portion to form the image and defining a visual trigger associated with an executable file accessible by a mobile device. Furthermore, Wang does not disclose: the second image portion configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file; wherein the visual trigger is identifiable by the mobile device to retrieve and access the executable file.

Bradley discloses: A system and method that permits a person to gain information regarding one or more products by capturing data in the form of a scan or image capture to the data capture device, identifying the product, and delivering to the person information relevant to the product. 

Bradley however, does not disclose: a first image portion configured to impart information to a user; and a second image portion integrated with the first image portion to form the image and defining a visual trigger associated with an executable file accessible by a mobile device. Furthermore, Bradley does not disclose: the second image portion configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file; wherein the visual trigger is identifiable by the mobile device to retrieve and access the executable file.






The instant application did not raise any eligibility issues. 


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622